UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CELESTINE DANTZLER, :
‘Civil Action No. 3:16-CV-2107
Plaintiff, :
(JUDGE MARIANI)
V. :(Chief Magistrate Judge Schwab)
ANDREW SAUL,
Commissioner of Social Security,'
Defendant.
EMORANDUM OPINION

 

In the R&R under consideration here, Chief Magistrate Judge Schwab concluded
that the Commissioner's final decision should be vacated and the above-captioned matter
should be remanded for further consideration of Plaintiffs mental health impairments and
related matters. (Doc. 19 at 19-20.) The Chief Magistrate Judge particularly found that the
ALJ's rationale for rejecting an examining mental health source's opinion was “fatally terse”
(id. at 17) and he did not properly analyze mental health evidence (id. at 18). Defendant
objects to these determinations, asserting that substantial evidence supports the ALJ's
decision to give no weight to the consultative mental health examiner. (Doc. 20 at 3-7.)

The Court concludes that Defendant's objections are without merit.

 

' Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure and 42 U.S.C. § 405(g),
Commissioner Andrew Saul is automatically substituted as the named defendant in place of the former
Acting Commissioner of Social Security, Nancy A. Berryhill. See Fed. R. Civ. P. 25(d) (“An action does not
abate when a public officer who is a party in an official capacity dies, resigns, or otherwise ceases to hold
office while the action is pending. The officer's successor is automatically substituted as a party’).
A District Court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition” of certain matters pending before the Court. 28 U.S.C.
§ 636(b)(1)(B). Ifa party timely and properly files a written objection to a Magistrate Judge's
Report and Recommendation, the District Court “shall make a de novo determination of
those portions of the report or specified proposed findings or recommendations to which
objection is made.” Id. at § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3); M.D. Pa. Local
Rule 72.3: Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).

Defendant's objections having been timely filed, the Court conducts de novo review
of the specific R&R findings to which he objects. Thus, the Court will consider the Chief
Magistrate Judge’s conclusions that the ALJ did not properly consider the mental health
opinion evidence and did not analyze probative evidence of record related to Plaintiff's
mental health impairments.

Regarding the evaluation of opinion evidence, regulations provide that more weight
is generally given to an examining source than to a non-examining source. 20 C.F.R. §§
404.1527(c)(1), 416.927(c)(1). They also provide that

[tlhe more a medical source presents relevant evidence to support a medical

opinion, particularly medical signs and laboratory findings, the more weight we

will give that medical opinion. The better an explanation a source provides for

a medical opinion, the more weight we will give that medical opinion.

Furthermore, because nonexamining sources have no examining or treating

relationship with you, the weight we will give their medical opinions will depend
on the degree to which they provide supporting explanations for their medical
opinions. We will evaluate the degree to which these medical opinions consider

all of the pertinent evidence in your claim, including medical opinions of treating

and other examining sources.
20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3). Importantly, an ALJ must analyze all probative
evidence and set out the reasons for his decision. Burnett v. Comm’r of Soc. Sec., 220 F.3d
112, 119-20 (3d Cir. 2000) (citations omitted). If he has not done so and has not sufficiently
explained the weight given to all probative exhibits, “to say that [the] decision is supported
by substantial evidence approaches an abdication of the court’s duty to scrutinize the record
as a whole to determine whether the conclusions reached are rational.” Dobrowolsky, 606
F.2d at 406. In Cotter v. Harris, 642 F.2d 700 (3d Cir. 1981), the Circuit Court clarified that
the ALJ must not only state the evidence considered which supports the result but also
indicate what evidence was rejected: “Since it is apparent that the ALJ cannot reject
evidence for no reason or the wrong reason, an explanation from the ALJ of the reason why
probative evidence has been rejected is required so that a reviewing court can determine
whether the reasons for rejection were improper.” /d. at 706-07.

Insofar as Defendant now provides analysis or evidentiary support lacking in the
ALJ’s Decision (see Doc. 20 at 4-6), Defendant cannot now do what the ALJ should have
done. Fargnoli v. Halter, 247 F.3d 34, 42 (3d Cir. 2001); Dobrowolsky v. Califano, 606 F.2d
403, 406-07 (3d Cir. 1979). Thus, the Court looks to the analysis contained in the ALJ's

Decision to determine whether the relevant standards are satisfied.
ALJ Richard Zack set out a comprehensive summary of the examining mental health
provider's evaluation (Doc. 10-2 at 25-26 (citing Ex. 6F generally [Doc. 10-15 at 2-10))) and
provided a brief selective summary of Community Counseling Services’ treatment notes (id.
at 27 (citing Exs. D-12F, D-15F generally [Doc. 10-18 at 33-50, Doc. 10-19 at 81-85))). In
his one-paragraph discussion of mental health opinion evidence, ALJ Zack did not provide
specific reasons for rejecting findings proffered by the examining source but simply
referenced a single, one-time GAF score from Community Counseling Services and noted
that the agency evaluating source rejected the treating source’s opinion as an overestimate
of Plaintiff's limitations. (Doc. 10-2 at 28.) With no further evidentiary support or analysis,
he conclusorily states that the evaluating source’s opinion and notes from Community
Counseling Services are given great weight and they “provide the basis” for his finding that
the examining source’s opinion is entitled to no weight.

Review of the ALJ’s Decision clearly indicates that the mental health evidence
review and opinion evidence evaluation contained in the residual functional capacity
analysis do not comport with applicable regulatory provisions and well established Third
Circuit guidance regarding the substantial evidence standard and the need for an adequate
explanation of the weight assigned opinion evidence. (See Doc. 20 at 16-18.) Chief
Magistrate Judge Schwab appropriately pointed to deficiencies in the ALJ's analysis of
Plaintiffs mental health impairments, including probative evidence not considered and

inadequate explanation of the ALJ’s reasons for the weight he ascribed to mental health
opinion evidence (see Doc. 19 at 17-18). With his objections, Defendant recharacterizes
the ALJ’s Decision, provides rationales for the Decision not contained therein, and does not
address fundamental flaws identified by the Chief Magistrate Judge. (See Doc. 20 at 4-7.)
Defendant's objections do not demonstrate that the ALJ satisfied the relevant standards in
his Decision or show error in the analysis contained in the R&R. Therefore, these
objections will be overruled.

For the foregoing reasons, the R&R (Doc. 19) will be adopted, the Commissioner's
decision will be vacated, and the case will be remanded to the Commissioner for further
proceedings consistent with the analysis set out in the R&R. An appropriate Order will be

filed simultaneously with this Memorandum Opinion.

 
   

 

ii
Robert D. Mariani

United States District Judge
